IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: T.B. & E.A., MINORS                 : No. 130 MM 2015
                                           :
                                           :
PETITION OF: T.B., SR., FATHER             :

IN THE INTEREST OF: E.A., A MINOR          : No. 131 MM 2015
                                           :
                                           :
PETITION OF: T.B., SR., FATHER             :

IN THE INTEREST OF: T.B., A MINOR          : No. 132 MM 2015
                                           :
                                           :
PETITION OF: T.B., SR., FATHER             :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.